DETAILED ACTION
This office action is in response to the application filed on 04/24/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 12/21/2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 12-14, 17-23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. US 20110316508.
	Regarding Claim 14, Cheng teaches (Figures 6, 8 and 10-11) an apparatus comprising: an emulator (at 66) operative to produce, at different instants of time, an emulated output current value representative of an amount of current supplied from an output voltage (Vo) to a load (RL); a controller (at 64) operative to regulate the output voltage based on the emulated output current value; and a compensator (Mux and adder) operative to: i) for a first time duration (D=1), enable adjustments to the emulated output current value based on measurements of the supplied current (See fig. 8); and ii) for a second duration of time (D=0), disable adjustments to the emulated output current value based on measurements of the supplied current. (For example; Par. 49-54 and 57-63)
	Regarding Claims 4 and 17, Cheng teaches (Figures 6, 8 and 10-11) wherein the compensator (Mux and adder) is further operative to: during both the first time duration and the second time duration (D=0 and 1): derive a reference voltage setpoint signal (sent pwm comparator negative terminals ) based on a magnitude of the emulated current output value (with the adder); and regulate generation of the output 
	Regarding Claims 5 and 18, Cheng teaches (Figures 6, 8 and 10-11)wherein the compensator (Mux and adder) is operative to implement load-line regulation during conversion of an input voltage (Vin) into the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claims 6 and 19, Cheng teaches (Figures 6, 8 and 10-11)wherein the compensator (Mux and adder) is further operative to: utilize the emulated current output value to control operation of the power converter operating in a constant ON-time control mode (par. 29), the power converter generating the output voltage based at least in part on a magnitude of the emulated output current value. (For example; Par. 49-54 and 57-63)
	Regarding Claims 7 and  20, Cheng teaches (Figures 6, 8 and 10-11)wherein the emulator (at 66) is further operative to: derive the emulated current output value from inductor current emulation information (see fig. 8, element 69 receives estimated inductor voltage); and wherein the compensator is further operative to, via the adjustments, bias a magnitude of the emulated current output value to track a magnitude of the actual measurements of the supplied current (Fig. 8b and 10-11). (For example; Par. 49-54 and 57-63)
	Regarding Claims 8 and 21, Cheng teaches (Figures 6, 8 and 10-11) wherein the inductor current emulation (sent to 69) information specifies estimated changes in the amount of current supplied from the output voltage to the load for each of multiple 
	Regarding Claims 9 and 22, Cheng teaches (Figures 6, 8 and 10-11), wherein the emulator  (at 66) is further operative to: generate the estimated changes in the amount of current supplied from the output voltage to the load for each of multiple sample times depending on switch control states  (with signal d) of the power converter generating the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claims 10 and 23, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulator (at 66) is further operative to: estimate changes in the amount of current supplied from the output voltage to the load for each of multiple sample times (with 82); and derive the emulated current output value from the estimated changes during the first time duration and the second time duration (D=0,1). (For example; Par. 49-54 and 57-63)
	Regarding Claims 12 and 25, Cheng teaches (Figures 6, 8 and 10-11) a timer (Timing controller) operative to cause generation of the emulated current output value to be based on the actual measurements of the supplied current (with Vin and Vout) after an amount of time following the second time duration of disabling the adjustments (based on D and Ton and determined by trimming controller). (For example; Par. 49-54 and 57-63)
	Regarding Claims 13 and 26, Cheng teaches (Figures 6, 8 and 10-11)wherein the emulator (at 66) is further operative to: produce the emulated current output value based on an inductance of the power converter (par. 58-59) converting an input voltage into the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claim 1, Cheng teaches (Figures 6, 8 and 10-11) the apparatus claim, claim 14 that teaches the same/similar limitations and rejected under the same ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0316508 in view of Sreenivas et al. US 8692535.
	Regarding Claims 11 and 24, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulated current output value (from 66) is a more accurate representation of the amount of current supplied from the output voltage to the load than the actual measurements of the supplied current obtained during the second time duration (See figs. 8 and 10-11).
	Cheng does not teach an analog-to-digital converter operative to produce the actual measurements of the supplied current.
	Sreenivas teaches (Figure 2) an analog-to-digital converter (at 210) operative to produce the actual measurements of the supplied current (IL). (For example; Col. 7 lines 35-46)
. 

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2011/0316508 in view of Shao US 9219414.
	Regarding Claim 28, Cheng teaches (Figures 6, 8 and 10-11) the apparatus of claim 14. (For Example: Par. 18-22 and 28-32)
	Cheng does not teach a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate ; and wherein the load is coupled to the substrate.
Shao teaches (Figure 1 and 5-6) a system (fig. 1) comprising: a circuit substrate; the apparatus (100) coupled to the circuit substrate(IC); and wherein the load (104) is coupled to the substrate. (For Example: Col. 6 lines 60-67 and Col. 7 lines1-2 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate, as taught by Shao to provide better connection between the elements. 
	Regarding Claim29, Cheng teaches (Figures 6, 8 and 10-11) the apparatus of claim 14. (For Example: Par. 18-22 and 28-32)
	Cheng does not teach a method comprising: receiving a circuit substrate; and coupling the apparatus.
(Examiner’s Note: If this is a manufacturing method a restriction of the claim will be done in the future if not examination of the claims will be done with the application.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include a method comprising: receiving a circuit substrate; and coupling the apparatus, as taught by Shao to provide better connection between the elements. 

Allowable Subject Matter
Claim 2-3 and 15-16  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 2 and 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the compensator is further operative to: disable the adjustments to the emulated output current value in response to detecting a trigger condition in which the load powered by the output voltage experiences a transient current consumption condition.”
	Claim 3 and 16; prior art of record fails to disclose either by itself or in combination:  “… further comprising: a monitor resource operative to monitor a frequency of controlling operation of the power converter that produces the output voltage; and wherein the compensator is further operative to: disable the adjustments to the emulated output current value in response to detecting a change in the frequency.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the reference teach remove or prevent the adjustment when the transient condition happens or due to the frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838